SULLIVAN, J.
This is an appeal from the order of the board of county commissioners levying 2.45 mills on every dollar of taxable property in Kootenai county for general school purposes. An appeal was taken from that order to the district court, where, after some proceedings in said court, the county commissioners filed their answer whereupon the plaintiff moved for judgment on the pleadings. Said motion was granted and judgment entered in favor of the plaintiff, from which judgment this appeal is prosecuted.
The determination of this case depends upon a proper construction of sec. 65 of an act providing a code of laws on education for the public school system of Idaho, Sess. Laws 1911, p. 483. Upon the authority of the case of Fenton v. Board of County Commissioners of Ada County, decided at this term of this court, ante, p. 392, 119 Pac. 41, wherein it was held that the provisions of said section were constitutional and mandatory, the judgment of the lower court must be affirmed, and it is so ordered.
*448It will not be necessary in this opinion for ns to discuss at any length the various questions raised, as they are fully disposed of in the ease above cited and referred to.
Costs of this appeal are awarded to the respondent.
Stewart, C. J., concurs.